UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number: 333-57946 CUSIP Number:022 (Check One):¨Form 10-K ¨ Form 20-F ¨Form 11-K xForm 10-Q ¨ Form N-SAR For Period Ended: July 31, 2009 ¨ Transition Report on Form 10-KSB ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-QSB ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herin. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION AlumiFuel Power Corporation Full Name of Registrant Inhibiton Therapeutics, Inc.
